Citation Nr: 1033695	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  07-28 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral upper 
extremity neurological disability, including especially 
paresthesia.

2.  Entitlement to service connection for bilateral lower 
extremity neurological disability, including especially 
paresthesia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1967 to May 1973.  He 
also had 16 years, 9 months, and 21 days of prior active service.

This appeal to the Board of Veterans' Appeals (Board) is from a 
February 2006 rating decision of the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
- which denied the Veteran's claims for service connection for 
peripheral neuropathy of his upper and lower extremities.

The Board advanced this case on the docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In June 2009, the Board remanded the claims to the RO via the 
Appeals Management Center (AMC) for further development and 
consideration.  Part of the remand development included having 
the Veteran undergo a VA compensation examination for a medical 
nexus opinion regarding the likelihood he had bilateral upper and 
lower extremity peripheral neuropathy as a result of his military 
service - and, in particular, as a consequence of his presumed 
exposure to Agent Orange in Vietnam.

Following and as a result of that remand, the Veteran had nerve 
conduction studies (sensory, motor, F-Wave, and a needle EMG 
examination) in September 2009 at the local VA Medical Center 
(VAMC).  He also had a VA compensation examination in June 2010.  
And based on the results of those studies and examination, it was 
determined he does not have upper or lower extremity peripheral 
neuropathy.  So the Board has recharacterized his claims, 
instead, as for service connection for bilateral upper and lower 
extremity neurological disability, including especially 
paresthesia, rather than for peripheral neuropathy.  See Clemons 
v. Shinseki, 23 Vet. App. 1 (2009) (indicating the scope of a 
claim includes any disability that reasonably may be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record).

As an unfortunate consequence of this necessary 
recharacterization of the claims, the Board must again remand the 
claims to the RO via the AMC for still further development and 
consideration.


REMAND

When previously remanding the Veteran's claims in June 2009, the 
Board instructed the RO/AMC to send the Veteran an additional 
letter to comply with Dingess v. Nicholson, 19 Vet. App. 473 
(2006), and to schedule him for an appropriate VA compensation 
examination for a medical opinion indicating whether it is at 
least as likely as not that his upper and lower extremity 
peripheral neuropathy is attributable to his military service - 
including, in particular, to his presumed exposure to Agent 
Orange in Vietnam or whether, instead, this condition is more 
likely the result of other factors, unrelated to his military 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) (VA is 
required to obtain an examination and opinion when necessary to 
decide a claim).

In September 2009, the RO sent the Veteran a Dingess letter, that 
is, apprising him of the downstream disability rating and 
effective date elements of his claims.  So there was substantial 
compliance with that remand directive.  Stegall v. West, 11 Vet. 
App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran also had the requested VA compensation examination.  
Indeed, he had nerve conduction studies (sensory, motor, F-Wave, 
and a needle EMG examination) in September 2009 at the local 
VAMC, prior to his VA compensation examination in June 2010.  
However, based on the results of those studies and examination, 
it was determined he does not have upper or lower extremity 
peripheral neuropathy.  This VA examiner therefore determined 
that a medical opinion regarding the etiology of this condition, 
including in terms of whether it was attributable to 
the Veteran's military service, was not warranted (because the 
Veteran does not have any objective evidence confirming he has 
this claimed condition).



Proof that the Veteran has the claimed condition is perhaps the 
most fundamental requirement for service connection; else, there 
is no current condition to relate to his military service.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
In the absence of this proof he has the alleged condition, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (indicating service connection presupposes a 
current diagnosis of the condition claimed); Degmetich v. Brown, 
8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that 
VA compensation only may be awarded to an applicant who has 
disability existing on the date of application, not for past 
disability).  But see, too, McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007) (further clarifying that this requirement of a 
current disability is satisfied when the claimant has the 
disability at the time the claim for VA disability compensation 
is filed or during the pendency of the claim and that a claimant 
may be granted service connection even though the disability 
resolves prior to VA's adjudication of the claim).

The June 2010 VA compensation examiner explained that paresthesia 
means "an abnormal sensation of the skin, tingling, tickling, 
itching, or burning", and that it is a term used to describe the 
subjective feelings or complaints of a patient, and that it does 
not necessarily mean the patient has peripheral neuropathy.  
However, while it is true the Veteran's claims for service 
connection seemingly no longer have any support for the notion 
that he has upper or lower extremity peripheral neuropathy as a 
consequence of his military service, and specifically his tour in 
Vietnam, this VA examiner did not indicate whether the Veteran 
has any objective, versus just subjective, indications of 
paresthesia (even if not necessarily indicative of an underlying 
peripheral neuropathy), and if he does, whether this current 
paresthesia dates back to his military service or is attributable 
to his military service.  Cf. Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part and vacated and 
remanded in part sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) 
(indicating that pain, alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted).



According to the holding in Clemons, however, VA adjudicators are 
required to also consider this other possible basis of 
entitlement (i.e., whether service connection is warranted for 
paresthesia) because, when a claimant makes a claim, he is 
seeking service connection for symptoms regardless of how those 
symptoms are diagnosed or labeled.

As the Board noted in the prior June 2009 remand, there is a 
November 1956 service treatment record showing paresthesia (i.e., 
numbness/decreased sensation) of the left hand.  And, during a 
May 2002 Agent Orange screening, the Veteran reported a 20-year 
history of numbness in his extremities, suggesting he may have 
had this numbness more contemporaneous to when he was in the 
military, keeping in mind that his military service ended in May 
1973.  He also has submitted a photocopied private medical record 
listing a diagnostic assessment of paresthesias secondary to 
Agent Orange exposure, as well as additional private medical 
evidence signed by a doctor and containing an opinion that the 
paresthesias affecting the Veteran's palms and lower legs are the 
same as a peripheral neuropathy.

Therefore, additional medical comment is needed to assist in 
determining whether this paresthesia (though apparently not 
peripheral neuropathy) may be attributable to the Veteran's 
military service or date back to his service - including 
especially to his presumed exposure to Agent Orange in Vietnam.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  See also Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once 
VA undertakes the effort to provide an examination for a service-
connection claim, even if not statutorily obligated to do so, it 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided).



Accordingly, the claims are REMANDED for the following additional 
development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  If possible, have the June 2010 VA 
compensation examiner submit a supplemental 
statement indicating the likelihood (very 
likely, as likely as not, or unlikely) 
that any diagnosed upper or lower extremity 
disability, but especially paresthesia 
(even if not indicative of an underlying 
peripheral neuropathy), is attributable to 
the Veteran's military service -  including 
especially to his presumed exposure to Agent 
Orange in Vietnam or whether, instead, this 
paresthesia is more likely the result of 
other factors, unrelated to his military 
service.

The term "as likely as not", i.e., at least 
50 percent probability, does not mean merely 
within the realm of medical possibility, 
rather that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of causation as it is to 
find against it

[Note:  the report of this VA compensation 
examiner's June 2010 evaluation only rules 
out the possibility that the Veteran has 
bilateral upper and lower extremity 
peripheral neuropathy, without also 
commenting on whether there are objective (in 
addition to subjective) indications of 
paresthesia and, if so, whether the 
paresthesia is etiologically linked to the 
Veteran's military service - that is, even 
if not indicative of an underlying peripheral 
neuropathy.]

To facilitate making this important 
determination, it is absolutely imperative 
that this examiner again have the opportunity 
to review the evidence in the claims file, 
including a complete copy of this remand, for 
the pertinent medical and other history.

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable, if necessary citing to specific 
evidence supporting or against the claim.

If, for whatever reason, it is not possible 
or feasible to have the June 2010 VA 
compensation examiner provide this 
additional, supplemental comment, then obtain 
this opinion from someone else equally 
qualified to make this necessary 
determination.  In this latter situation, it 
may be necessary to have the Veteran 
reexamined, but this is left to the 
discretion of the designee.

If it is determined another examination is 
required, then the Veteran is hereby advised 
that failure to cooperate in the development 
of his claims, such as by not reporting for 
this additional VA examination, without good 
cause, may have adverse consequences on his 
pending claims.  38 C.F.R. § 3.655.



2.  Then readjudicate the claims in light of 
the additional evidence.  If the claims are 
not granted to the Veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case (SSOC) and 
give them an opportunity to submit additional 
evidence and/or argument in response before 
returning the file to the Board for further 
appellate consideration of the claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



